Citation Nr: 1526914	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-00 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to revocation of the Veteran's election of educational benefits under Chapter 33 in lieu of benefits under Chapter 30.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2014, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The record reflects that the Veteran was previously represented by a Veteran Services Organization, but that such representation was canceled pursuant to a June 2014 written communication.  During the hearing, the VLJ questioned the Veteran about his wishes regarding representation, and the Veteran confirmed that he wished to proceed pro se.


FINDING OF FACT

In July 2013, the Veteran signed an acknowledgment that he was making an irrevocable election for educational benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill program (Chapter 30).


CONCLUSION OF LAW

The election of educational benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill program (Chapter 30), electronically submitted in July 2013, was irrevocable and may not be rescinded.  38 U.S.C.A. §§ 3301-3324 (West 2014); 38 C.F.R. §§ 21.9500, 21.9520 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

When an application for educational benefits is filed, VA has a duty to notify and a duty to assist in substantiating those benefits.  38 C.F.R. §§ 21.1031, 21.1032, 21.9510.  However, the applicable notification and assistance procedures for educational assistance claims emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law.  See 38 C.F.R. §§ 21.1031(b), 21.1032(d); see also Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

As discussed below, the undisputed facts render the Veteran ineligible, as a matter of law, for revocation of his election to receive Chapter 33 benefits in lieu of Chapter 30 benefits.  It follows that no amount of assistance would be useful to him in substantiating these benefits.  Accordingly, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Revocation of Election of Chapter 33 Benefits

VA regulations provide that an individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing a VA Form 22-1990, or by submitting a transfer-of-entitlement designation under this Chapter to the Department of Defense, or by submitting a written statement that includes specific information.  38 C.F.R. § 21.9520(c)(2).

In this case, the record shows that in July 2013, VA received the Veteran's electronically submitted application (VA Form 22-1990) for Chapter 33 educational benefits in lieu of Chapter 30 educational benefits.  That the Veteran made such an election is not in dispute.  The first paragraph of the application clearly stated, "My election is irrevocable and may not be changed."  The application was subsequently approved, and in July 2013 a certificate of eligibility was sent to the Veteran.  Thereafter, the Veteran submitted a notice of disagreement.  Essentially, he requests that he be allowed to revoke his Chapter 33 election, and re-apply for Chapter 30 benefits, because he believes that Chapter 30 benefits would be more favorable.  In support, he argues that he was unaware that he was signing up for Chapter 33 benefits when he submitted the VA Form 22-1990.  He further asserts that he relied on incorrect advice from college or VA counselors regarding the precise amount of the award.

When an individual elects to receive benefits under Chapter 33 in lieu of benefits under Chapter 30, the election is irrevocable and eligibility under Chapter 30 is relinquished.  See 38 C.F.R. § 21.9520(c)(1).  Accordingly, the Board must find, under the circumstances of this case, that the Veteran's election of Chapter 33 benefits in lieu of Chapter 30 benefits was irrevocable.  In making this determination, the Board acknowledges the Veteran's arguments; however, his apparent lack of understanding of the nature of the VA Form 22-1990, or of the benefits sought at the time of the revocation, does not constitute a basis for relief.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations).  To the extent that he was unaware of any detrimental impact of the irrevocable election of Chapter 33 benefits, the Board reiterates that ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See id.

The Board is certainly aware that the VA education system can be a daunting, and at times confusing, process.  However, the Board is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.").  In this case, the requirements governing irrevocability under 38 C.F.R. § 21.9520(c)(2) were fulfilled, and there is no basis under the law to authorize revocation of election of Chapter 33 benefits.  The appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Revocation of the Veteran's election of benefits under Chapter 33 in lieu of benefits under Chapter 30 is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


